UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 02-20601

                                       (Summary Calendar)
                                       _________________


               DONALD C. JACKSON,


                                               Plaintiff-Appellant,

               versus


               JOHNNY KLEVENHAGEN; ALLAN POLUNSKY; JAMES A.
               COLLINS; WAYNE SCOTT; SHERRY MCDUGLE BROWN;
               TROY CAHILL; GAIL JOHNSON,


                                               Defendants-Appellees..



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. H-99-CV-558


                                        November 20, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Donald C. Jackson, TDCJ-ID #220004, appeals the district court’s dismissal of his 42 U.S.C.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1983 complaint. Jackson alleged that the defendants violated his right of access to the courts by

interfering with his attempts to seek a writ of certiorari from the Supreme Court. The district court

dismissed without prejudice Jackson’s claims against various prison officials for failure to exhaust

administrative remedies. The court dismissed his claims against two deputy clerks of the Supreme

Court as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

        Because Jackson filed his complaint after the enactment of the Prison Litigation Reform Act

(PLRA), the Act applies in his case. Underwood v. Wilson, 151 F.3d 292, 293 (5th Cir. 1998). The

PLRA requires prisoners to exhaust all available administrative remedies before filing a § 1983

lawsuit against prison officials. 42 U.S.C. § 1997e(a). We review de novo a district court’s dismissal

under § 1997e. Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

        Jackson concedes that he did not follow prison grievance procedures, but argues that he

“substantially complied” with the exhaustion requirement. He claims that, by complaining directly

to prison officials both orally and in writing, he put them on notice of his intent to file suit. This Court

has found that there is no such “substantial compliance” exception to the requirements of § 1997e.

See Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001). Thus, the district court did not err

in dismissing Jackson’s claims against the prison officials.

        We review for abuse of discretion the district court’s dismissal of Jackson’s remaining claims

as frivolous. Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001). A complaint is frivolous if it

lacks an arguable basis in law or fact. Id.; Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999).

        Jackson contends that two deputy clerks of the Supreme Court intentionally interfered with

his attempts to file a petition for a writ of certiorari. As the district court found, the deputy clerks

did not prevent Jackson from filing a petition with the Court. Instead, Jackson himself was


                                                    -2-
responsible for his failure to file a proper petition in a timely fashion. Jackson inexplicably ignored

the letter from one deputy clerk, which explained the procedures for filing a proper petition and urged

Jackson to file his petition as soon as possible. The district court did not abuse it s discretion in

finding that Jackson’s claims against the deputy clerks are frivolous.

       AFFIRMED.




                                                 -3-